Exhibit 10.3




                                
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) is dated as of October 26, 2018, by and among FEDERATED INVESTORS,
INC., a Pennsylvania corporation (the “Borrower”), each of the GUARANTORS (as
defined in the Credit Agreement (as hereinafter defined)), the LENDERS (as
defined in the Credit Agreement), and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).
WITNESSETH:
WHEREAS, this Amendment amends that certain Third Amended and Restated Credit
Agreement dated as of June 5, 2017 (as previously amended by that certain First
Amendment to Third Amended and Restated Credit Agreement dated as of July 1,
2018, the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Lenders modify certain provisions of
the Credit Agreement, and the Administrative Agent and the Lenders have agreed
to such modifications as described in this Amendment. Capitalized terms not
otherwise defined in this Amendment have the meanings given to them in the
Credit Agreement.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.
2.    Amendments to Credit Agreement.
Amendments of Section 1.1 [Certain Definitions].
(a)    The following additional sentence shall be added to the end of the
definition of “Funds”:
“For the avoidance of doubt, any private fund in which Federated Private Fund of
One Trade Finance Partnership General Partner, LLC (the “Private Fund GP”) is
the general partner shall be considered a “Fund” for the purposes of this
Agreement.”
(b)    The final sentence of the definition of “Subsidiary” is hereby amended
and restated in its entirety as follows:





--------------------------------------------------------------------------------





“For the purposes of this Agreement, none of (a) the Special Purpose
Subsidiaries, (b) the Funds or (c) the Private Fund GP shall be considered a
“Subsidiary” of the Borrower or any Loan Party.”
3.    Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Amendment shall not be effective until the date each of
the following conditions precedent has been satisfied:
(a)    The Borrower, the Guarantors, the Required Lenders, and the
Administrative Agent shall have executed and delivered this Amendment to the
Administrative Agent;
(b)    No default or event of default shall have occurred or will occur under
the terms of any other agreement involving borrowed money or the extension of
credit or any other Indebtedness under which any Loan Party or Subsidiary of any
Loan Party may be obligated as a borrower or guarantor as a result of and after
giving effect to the transactions contemplated by this Amendment;
(c)    The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Amendment
and there shall be no legal or regulatory prohibitions or restrictions upon the
consummation of the transactions contemplated by this Amendment;
(d)    The Borrower shall have paid to the Administrative Agent and PNC Capital
Markets LLC, as applicable, all fees required to be paid in connection with this
Amendment;
(e)    The formation of the Private Fund GP shall have been completed and the
Borrower shall have delivered copies of its organizational documents to the
Administrative Agent; and
(f)    All legal details and proceedings in connection with the transactions
contemplated by this Amendment and all other Loan Documents to be delivered to
the Lenders shall be in form and substance reasonably satisfactory to the
Administrative Agent.
4.    Representations, Warranties and Covenants. The Borrower and each Guarantor
covenant and agree with and represent and warrant to the Administrative Agent
and the Lenders as follows:
(a)    Except as expressly modified by this Amendment, the Borrower’s and
Guarantors’ obligations under the Credit Agreement and the other Loan Documents
remain in full force and effect;
(b)    the Borrower and each of the Guarantors possess all of the powers
requisite for them to enter into and carry out the transactions of the Borrower
and each Guarantor referred to herein and to execute, enter into and perform the
terms and conditions of this


2

--------------------------------------------------------------------------------





Amendment, the Credit Agreement and the other Loan Documents and any other
documents contemplated herein that are to be performed by the Borrower or such
Guarantor; any and all actions required or necessary pursuant to the Borrower’s
or such Guarantor’s organizational documents or otherwise have been taken to
authorize the due execution, delivery and performance by the Borrower and such
Guarantor of the terms and conditions of this Amendment; the officers of the
Borrower and each Guarantor executing this Amendment are the duly elected,
qualified, acting and incumbent officers of such Loan Party and hold the titles
set forth below their names on the signature lines of this Amendment; and such
execution, delivery and performance will not conflict with, constitute a default
under or result in a breach of any applicable law or any agreement, instrument,
order, writ, judgment, injunction or decree to which the Borrower or such
Guarantor is a party or by which the Borrower or such Guarantor or any of its
properties is bound, and that all consents, authorizations and/or approvals
required or necessary from any third parties in connection with the entry into,
delivery and performance by the Borrower and such Guarantor of the terms and
conditions of this Amendment, the Credit Agreement, the other Loan Documents and
the transactions contemplated hereby have been obtained by the Borrower and such
Guarantor and are full force and effect;
(c)    this Amendment, the Credit Agreement, and the other Loan Documents
constitute the valid and legally binding obligations of the Borrower and each
Guarantor, enforceable against the Borrower and each Guarantor in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;
(d)    all representations and warranties made by the Borrower and each
Guarantor in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (or in the case of any such representation and
warranty that is qualified by materiality or reference to Material Adverse
Change, in all respects) as of the date hereof, except to the extent that any
such representation and warranty relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or in the case of any such representation and warranty that is qualified by
materiality or reference to Material Adverse Change, in all respects) as of such
earlier date, with the same force and effect as if all such representations and
warranties were fully set forth herein and made as of the date hereof and the
Borrower and each Guarantor have complied with all covenants and undertakings in
the Credit Agreement and the other Loan Documents;
(e)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the other Loan Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to the Borrower’s or any
Guarantor’s obligations and liabilities under the Credit Agreement or any of the
other Loan Documents; and
(f)    the Borrower and each Guarantor hereby ratify and confirm in full their
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the other Loan Documents applicable to them, each as modified hereby.


3

--------------------------------------------------------------------------------





5.    Incorporation into Credit Agreement and other Loan Documents. This
Amendment shall be incorporated into the Credit Agreement by this reference and
each reference to the Credit Agreement that is made in the Credit Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
The term “Loan Documents” as defined in the Credit Agreement shall include this
Amendment.
6.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.
7.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrower and each Guarantor in all respects and shall inure to the benefit
of each of the Administrative Agent and the Lenders and their respective
successors and assigns, provided that neither the Borrower nor any Guarantor may
assign, transfer or delegate its duties and obligations hereunder. Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment, the Credit
Agreement or any of the other Loan Documents, it being the intention of the
parties hereto that this Amendment and all of its provisions and conditions are
for the sole and exclusive benefit of the Borrower, the Guarantors, the
Administrative Agent and the Lenders.
8.    Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out‑of‑pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.
9.    Counterparts. This Amendment may be executed by different parties hereto
in any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.
10.    Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.


4

--------------------------------------------------------------------------------





11.    Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
12.    No Novation. This Amendment amends the Credit Agreement, but is not
intended to constitute, and does not constitute, a novation of the Obligations
of the Borrower and/or the Guarantors under the Credit Agreement or any other
Loan Document.
13.    Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Amendment.
14.    Governing Law. This Amendment shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.


[SIGNATURE PAGES FOLLOW]




5

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.
BORROWER:
FEDERATED INVESTORS, INC.
By:    /s/ Richard A. Novak
Name: Richard A. Novak
Title: Vice President
GUARANTORS:
FEDERATED ADMINISTRATIVE SERVICES
FEDERATED ADMINISTRATIVE SERVICES,
    INC.
FEDERATED SERVICES COMPANY
FEDERATED SHAREHOLDER SERVICES
    COMPANY
FII HOLDINGS, INC.
FEDERATED PRIVATE ASSET MANAGEMENT,
    INC.
FEDERATED MDTA TRUST
HBSS ACQUISITION CO.
FEDERATED MDTA LLC
FEDERATED GLOBAL HOLDINGS LLC
By:    /s/ Richard A. Novak
Name:    Richard A. Novak
Title:    Treasurer of each of the above listed
    Guarantors





--------------------------------------------------------------------------------







[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
GUARANTORS continued:
FEDERATED INVESTMENT MANAGEMENT
    COMPANY
FEDERATED GLOBAL INVESTMENT
    MANAGEMENT CORP.
FEDERATED INVESTMENT COUNSELING
FEDERATED ADVISORY SERVICES
    COMPANY
FEDERATED EQUITY MANAGEMENT
    COMPANY OF PENNSYLVANIA
By:    /s/ Richard A. Novak
Name:    Richard A. Novak
Title:    Assistant Treasurer of each of the above
    listed Guarantors
FEDERATED INVESTORS MANAGEMENT
    COMPANY
By:    /s/ Richard A. Novak
Name:    Richard A. Novak
Title:    Senior Vice President and Treasurer of the
    above listed Guarantor







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
ADMINISTRATIVE AGENT AND LENDERS:
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
By:     /s/ Alaa Shraim
Name:     Alaa Shraim
Title:     Senior Vice President









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
CITIBANK, N.A.
By:     /s/ Erik Andersen
Name:     Erik Andersen
Title:     Vice President









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
STATE STREET BANK AND TRUST COMPANY
By:     /s/ Deirdre M. Holland
Name:     Deirdre M. Holland
Title:     Managing Director









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
TD BANK, N.A.
By:     /s/ Mark Hogan
Name:     Mark Hogan
Title:     Senior Vice President









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
WELLS FARGO BANK, N.A.
By:     /s/ Megan Griffin
Name:     Megan Griffin
Title:     Director









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
THE BANK OF NEW YORK MELLON
By:     /s/ Kenneth P. Sneider, Jr.
Name:     Kenneth P. Sneider, Jr.
Title:     Managing Director









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
THE HUNTINGTON NATIONAL BANK
By:     /s/ Michael Kiss
Name:     Michael Kiss
Title:     Vice President









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
CITIZENS BANK OF PENNSYLVANIA
By:     /s/ A. Paul Dawley
Name:     A. Paul Dawley
Title:     Senior Vice President









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
UMB BANK, N.A.
By:    /s/ Christopher Bannister
Name:    Christopher Bannister
Title:    Vice President









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SECOND AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
WASHINGTON FINANCIAL BANK
By:     /s/ Anthony M. Cardone
Name:     Anthony M. Cardone
Title:     Vice President





